
	

114 HR 5246 IH: To remove the Federal claim to navigational servitude for a parcel of land in Texas City, Texas, and for other purposes.
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5246
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Weber of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To remove the Federal claim to navigational servitude for a parcel of land in Texas City, Texas,
			 and for other purposes.
	
	
		1.Texas City Ship Channel, Texas City, Texas
 (a)In generalThe portion of the Texas City Ship Channel, Texas City, Texas, described in subsection (b) shall not be subject to navigational servitude beginning on the date of enactment of this Act.
 (b)DescriptionThe portion of the Texas City Ship Channel described in this subsection is a tract or parcel containing 393.53 acres (17,142,111 square feet) of land situated in the City of Texas City Survey, Abstract Number 681, and State of Texas Submerged Lands Tracts 98A and 99A, Galveston County, Texas, said 393.53 acre tract being more particularly described as follows:
 (1)Beginning at the intersection of an edge of fill along Galveston Bay with the most northerly east survey line of said City of Texas City Survey, Abstract No. 681, the same being a called 375.75 acre tract patented by the State of Texas to the City of Texas City and recorded in Volume 1941, Page 750 of the Galveston County Deed Records (G.C.D.R.), from which a found U.S. Army Corps of Engineers Brass Cap stamped R 4-3 set in the top of the Texas City Dike along the east side of Bay Street bears North 56° 14′ 32″ West, a distance of 6,045.31 feet and from which a found U.S. Army Corps of Engineers Brass Cap stamped R 4-2 set in the top of the Texas City Dike along the east side of Bay Street bears North 49° 13′ 20″ West, a distance of 6,693.64 feet.
 (2)Thence, over and across said State Tracts 98A and 99A and along the edge of fill along said Galveston Bay, the following eight (8) courses and distances:
 (A)South 75° 49′ 13″ East, a distance of 298.08 feet to an angle point of the tract herein described. (B)South 81° 16′ 26″ East, a distance of 170.58 feet to an angle point of the tract herein described.
 (C)South 79° 20′ 31″ East, a distance of 802.34 feet to an angle point of the tract herein described. (D)South 75° 57′ 32″ East, a distance of 869.68 feet to a point for the beginning of a non-tangent curve to the right.
 (E)Easterly along said non-tangent curve to the right having a radius of 736.80 feet, a central angle of 24° 55′ 59″, a chord of South 68° 47′ 35″ East – 318.10 feet, and an arc length of 320.63 feet to a point for the beginning of a non-tangent curve to the left.
 (F)Easterly along said non-tangent curve to the left having a radius of 373.30 feet, a central angle of 31° 57′ 42″, a chord of South 66° 10′ 42″ East – 205.55 feet, and an arc length of 208.24 feet to a point for the beginning of a non-tangent curve to the right.
 (G)Easterly along said non-tangent curve to the right having a radius of 15,450.89 feet, a central angle of 02° 04′ 10″, a chord of South 81° 56′ 20″ East – 558.04 feet, and an arc length of 558.07 feet to a point for the beginning of a compound curve to the right and the northeasterly corner of the tract herein described.
 (H)Southerly along said compound curve to the right and the easterly line of the tract herein described, having a radius of 1,425.00 feet, a central angle of 133° 08′ 00″, a chord of South 14° 20′ 15″ East – 2,614.94 feet, and an arc length of 3,311.15 feet to a point on a line lying 125.00 feet northerly of and parallel with the centerline of an existing levee for the southeasterly corner of the tract herein described.
 (3)Thence, continuing over and across said State Tracts 98A and 99A and along lines lying 125.00 feet northerly of, parallel, and concentric with the centerline of said existing levee, the following twelve (12) courses and distances:
 (A)North 78° 01′ 58″ West, a distance of 840.90 feet to an angle point of the tract herein described. (B)North 76° 58′ 35″ West, a distance of 976.66 feet to an angle point of the tract herein described.
 (C)North 76° 44′ 33″ West, a distance of 1,757.03 feet to a point for the beginning of a tangent curve to the left.
 (D)Southwesterly, along said tangent curve to the left having a radius of 185.00 feet, a central angle of 82° 27′ 32″, a chord of South 62° 01′ 41″ West – 243.86 feet, and an arc length of 266.25 feet to a point for the beginning of a compound curve to the left.
 (E)Southerly, along said compound curve to the left having a radius of 4,535.58 feet, a central angle of 11° 06′ 58″, a chord of South 15° 14′ 26″ West – 878.59 feet, and an arc length of 879.97 feet to an angle point of the tract herein described.
 (F)South 64° 37′ 11″ West, a distance of 146.03 feet to an angle point of the tract herein described. (G)South 67° 08′ 21″ West, a distance of 194.42 feet to an angle point of the tract herein described.
 (H)North 34° 48′ 22″ West, a distance of 789.69 feet to an angle point of the tract herein described. (I)South 42° 47′ 10″ West, a distance of 161.01 feet to an angle point of the tract herein described.
 (J)South 42° 47′ 10″ West, a distance of 144.66 feet to a point for the beginning of a tangent curve to the right.
 (K)Westerly, along said tangent curve to the right having a radius of 310.00 feet, a central angle of 59° 50′ 28″, a chord of South 72° 42′ 24″ West – 309.26 feet, and an arc length of 323.77 feet to an angle point of the tract herein described.
 (L)North 77° 22′ 21″ West, a distance of 591.41 feet to the intersection of said parallel line with the edge of fill adjacent to the easterly edge of the Texas City Turning Basin for the southwesterly corner of the tract herein described, from which a found U.S. Army Corps of Engineers Brass Cap stamped SWAN 2 set in the top of a concrete column set flush in the ground along the north bank of Swan Lake bears South 20° 51′ 58″ West, a distance of 4,862.67 feet.
 (4)Thence, over and across said City of Texas City Survey and along the edge of fill adjacent to the easterly edge of said Texas City Turning Basin, the following eighteen (18) courses and distances:
 (A)North 01° 34′ 19″ East, a distance of 57.40 feet to an angle point of the tract herein described. (B)North 05° 02′ 13″ West, a distance of 161.85 feet to an angle point of the tract herein described.
 (C)North 06° 01′ 56″ East, a distance of 297.75 feet to an angle point of the tract herein described. (D)North 06° 18′ 07″ West, a distance of 71.33 feet to an angle point of the tract herein described.
 (E)North 07° 21′ 09″ West, a distance of 122.45 feet to an angle point of the tract herein described. (F)North 26° 41′ 15″ West, a distance of 46.02 feet to an angle point of the tract herein described.
 (G)North 01° 31′ 59″ West, a distance of 219.78 feet to an angle point of the tract herein described. (H)North 15° 54′ 07″ West, a distance of 104.89 feet to an angle point of the tract herein described.
 (I)North 04° 00′ 34″ East, a distance of 72.94 feet to an angle point of the tract herein described. (J)North 06° 46′ 38″ West, a distance of 78.89 feet to an angle point of the tract herein described.
 (K)North 12° 07′ 59″ West, a distance of 182.79 feet to an angle point of the tract herein described. (L)North 20° 50′ 47″ West, a distance of 105.74 feet to an angle point of the tract herein described.
 (M)North 02° 02′ 04″ West, a distance of 184.50 feet to an angle point of the tract herein described. (N)North 08° 07′ 11″ East, a distance of 102.23 feet to an angle point of the tract herein described.
 (O)North 08° 16′ 00″ West, a distance of 213.45 feet to an angle point of the tract herein described. (P)North 03° 15′ 16″ West, a distance of 336.45 feet to a point for the beginning of a non-tangent curve to the left.
 (Q)Northerly along said non-tangent curve to the left having a radius of 896.08 feet, a central angle of 14° 00′ 05″, a chord of North 09° 36′ 03″ West – 218.43 feet, and an arc length of 218.97 feet to a point for the beginning of a non-tangent curve to the right.
 (R)Northerly along said non-tangent curve to the right having a radius of 483.33 feet, a central angle of 19° 13′ 34″, a chord of North 13° 52′ 03″ East – 161.43 feet, and an arc length of 162.18 feet to a point for the northwesterly corner of the tract herein described.
 (5)Thence, continuing over and across said City of Texas City Survey, and along the edge of fill along said Galveston Bay, the following fifteen (15) courses and distances:
 (A)North 30° 45′ 02″ East, a distance of 189.03 feet to an angle point of the tract herein described. (B)North 34° 20′ 49″ East, a distance of 174.16 feet to a point for the beginning of a non-tangent curve to the right.
 (C)Northeasterly along said non-tangent curve to the right having a radius of 202.01 feet, a central angle of 25° 53′ 37″, a chord of North 33° 14′ 58″ East – 90.52 feet, and an arc length of 91.29 feet to a point for the beginning of a non-tangent curve to the left.
 (D)Northeasterly along said non-tangent curve to the left having a radius of 463.30 feet, a central angle of 23° 23′ 57″, a chord of North 48° 02′ 53″ East – 187.90 feet, and an arc length of 189.21 feet to a point for the beginning of a non-tangent curve to the right.
 (E)Northeasterly along said non-tangent curve to the right having a radius of 768.99 feet, a central angle of 16° 24′ 19″, a chord of North 43° 01′ 40″ East – 219.43 feet, and an arc length of 220.18 feet to an angle point of the tract herein described.
 (F)North 38° 56′ 50″ East, a distance of 126.41 feet to an angle point of the tract herein described. (G)North 42° 59′ 50″ East, a distance of 128.28 feet to a point for the beginning of a non-tangent curve to the right.
 (H)Northerly along said non-tangent curve to the right having a radius of 151.96 feet, a central angle of 68° 36′ 31″, a chord of North 57° 59′ 42″ East – 171.29 feet, and an arc length of 181.96 feet to a point for the most northerly corner of the tract herein described.
 (I)South 77° 14′ 49″ East, a distance of 131.60 feet to an angle point of the tract herein described. (J)South 84° 44′ 18″ East, a distance of 86.58 feet to an angle point of the tract herein described.
 (K)South 58° 14′ 45″ East, a distance of 69.62 feet to an angle point of the tract herein described. (L)South 49° 44′ 51″ East, a distance of 149.00 feet to an angle point of the tract herein described.
 (M)South 44° 47′ 21″ East, a distance of 353.77 feet to a point for the beginning of a non-tangent curve to the left.
 (N)Easterly along said non-tangent curve to the left having a radius of 253.99 feet, a central angle of 98° 53′ 23″, a chord of South 83° 28′ 51″ East – 385.96 feet, and an arc length of 438.38 feet to an angle point of the tract herein described.
 (O)South 75° 49′ 13″ East, a distance of 321.52 feet to the point of beginning and containing 393.53 acres (17,142,111 square feet) of land.
					
